Citation Nr: 0203588	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  99-17 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

(The issues of entitlement to an increased evaluation for a 
lumbar spine strain, entitlement to a compensable evaluation 
for patellar tendonitis of the left knee, and entitlement to 
a compensable evaluation for patellar tendonitis of the right 
knee will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from October 1989 to 
December 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board is undertaking additional development on the 
appellant's claims for increased disability evaluations for 
his lumbar spine disability, his patellar tendonitis of the 
left knee, and his patellar tendonitis of the right knee, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant injured his left shoulder and cervical 
spine in a motor vehicle accident in July 1990.

3.  The appellant has a current diagnosis of post-operative 
cervical disc disease with left shoulder pain.

4.  A private physician and a VA medical expert have related 
the appellant's current cervical spine disorder and left 
shoulder disorder to his in-service injuries in July 1990.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2.  A left shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons set forth below, the Board concludes that the 
claims of service connection for a cervical spine disorder 
and a left shoulder disorder must be granted.


I. Service connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In this case, in July 1990, while in service, the appellant 
was a passenger in a motor vehicle accident that included a 
rollover.  Two days later, he began to complain of posterior 
neck and left shoulder pain and was found to have tenderness 
of the left trapezius muscle and cervical paraspinal muscle.  
Post service, in January 1996, the appellant was examined as 
a VA outpatient for neck and shoulder pain.  Magnetic 
resonance imaging (MRI) of the cervical spine showed a small 
central herniation at the C4-5 disc, and osteophytes bridging 
the C5-6 disc posteriorly.  In March 2000 the appellant 
underwent an anterior cervical diskectomy and fusion C4-5, 
C5-6, to treat cervical disc disease.  

In an August 6, 2001 statement, C. B., M.D., stated that he 
had examined the appellant in December 2000 for complaints of 
neck pain and intermittent weakness in both arms and hands.  
Based on the history of the motor vehicle accident in 1992 
and his examination of the appellant, which showed mild 
weakness in the deltoid muscles and in handgrip bilaterally, 
mild-to-moderately tenderness in the cervical spine, and loss 
of proprioception in the upper extremities, Dr. B. opined 
that the deficit that the appellant has is the result of his 
injury in service and is permanent.  

The Board obtained an expert medical opinion from the 
Veterans Health Administration in February 2002.  That expert 
stated:

The MRI-documented degenerative disc 
disease of the cervical spine is likely 
to be service-connected.  The motor 
vehicle accident on [July 25, 1990] 
caused trauma to the head and neck of a 
type that can produce a bridging 
osteophyte at the C5-6 interspace years 
later . . .. The [appellant's] 
neck/shoulder pain is, at least as likely 
as not, secondary to degenerative disc 
disease of the surgical spine.  [There is 
no evidence to suggest an abnormality of 
the left shoulder.]

Thus, the medical evidence shows that the appellant suffered 
injuries to his cervical spine and left shoulder in service, 
and two physicians have related the appellant's symptoms and 
current disabilities to his injuries in service.  As there is 
no evidence to the contrary concerning the etiology of the 
veteran's disabilities, service connection for a cervical 
spine disorder and a left shoulder disorder must be granted.

II.  Veterans Claims Assistance Act of 2000

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The Board finds that the RO has met its duty to assist the 
veteran in the development of these claims under the VCAA.  
By virtue of an April 17, 2001 letter from the RO, the 
appellant was given notice of the information and evidence 
necessary to substantiate the claims.  When the appellant 
testified before the Board in September 2001, he was given 
notice of the evidence necessary to substantiate the claims.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  The appellant's DD 214 and computer-generated 
information for Department of Defense are of record.  A 
hearing was conducted before a Member of Board and the 
transcript associated with the claims folder.  Further, given 
the outcome below granting the appellant's claims, no 
conceivable prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Thus, the additional delay in the adjudication of 
this case that would result from a remand solely to allow the 
RO to apply the VCAA regulations would not be justified.


ORDER

Entitlement to service connection for a cervical spine 
disorder is granted.

Entitlement to service connection for a left shoulder 
disorder is granted.



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


